       Case 3:18-cr-00873-JLS Document 87 Filed 03/05/21 PageID.339 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18CR0873-JLS
12                                     Plaintiff,
                                                        NOTICE OF PENDING PRO SE MOTION
13   v.                                                 FOR COMPASSIONATE RELEASE and
                                                        ORDER SUSPENDING BRIEFING
14   KIMBERLY MARIE LAWSON (2),                         SCHEDULE

15                                   Defendant.
16
17         Pursuant to General Order No. 692-B, notice is hereby given to the Federal
18   Defenders of San Diego, Inc. (“Federal Defenders”) that a pro se motion for compassionate
19   release is pending before the Court in this matter. The previously imposed briefing
20   schedule is Hereby Suspended pending the filing of the status report required under
21   General Order No. 692-B.
22         IT IS SO ORDERED.
23   Dated: March 5, 2021
24
25
26   COPIES:
     ALL PARTIES/COUNSEL
27
     FEDERAL DEFENDERS OF SAN DIEGO, INC.
28

                                                    1
                                                                                  18CR0873-JLS
